Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 10, 16, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buchberger (US 20050178748).
 	Regarding claim 1, Buchberger teaches in Fig. 32-35 a gas supply assembly for a substrate processing apparatus, the gas supply assembly comprising: a gas introduction part (gas piping (170 Fig. 1/gas supply) connected to the gas manifolds 3220); a gas distribution plate (flat upper section 3210-1 of gas showerhead elec, 3210 [0194]) connected to the gas introduction part (Fig. 35, the pipe is connected to the top of 3210-a), the gas distribution plate comprising a plurality of through holes (orifices/passages 3222/3224 [0194] Fig. 35); and a shower head (lower section 3210-2 Fig. 35) disposed under the gas distribution plate (Fig. 35), the shower head comprising a plurality of distribution holes (the holes each has sections 3216+3214 Fig. 35 [0194]) in fluid communication with the plurality of through holes (Fig. 35), wherein one through hole is in fluid communication with at least two distribution holes (Fig. 35), and each of the plurality of distribution holes has a first diameter and a second diameter differing from each other in the shower head (section 3214 is smaller diameter than 3216 Fig 35).
 	Regarding claim 2, Buchberger teaches the gas supply assembly of claim 1, wherein the shower head comprises a first surface facing the gas distribution plate and a second surface opposite to the first surface (Fig. 35, top of 32102 facing 32101 and bottom of 32102), each of the plurality of distribution holes comprises a first portion and a second portion (see below), the first portion is in fluid communication with the first surface and has the first diameter (portion 3214 fluidly communicates/allows access to top of 
 	Regarding claim 3, Buchberger teaches the gas supply assembly of claim 2, wherein each of the plurality of distribution holes is vertical to the first surface and the second surface (Fig. 35) and comprises a stepped portion at a position at which the first portion changes to the second portion (Fig. 35).
 	Regarding claim 7, Buchberger teaches the gas supply assembly of claim 1, wherein the gas distribution plate comprises a top connected to the gas introduction part (as discussed in claim 1, Fig. 1, 32 33, pipe connects to top, Fig. 35 shows the pipe joined to a slightly recessed top part of 32101) and a bottom facing the shower head (Fig. 35 bottom of 32101 faces 32102), each of the plurality of through holes comprises an upper portion in fluid communication with the top and a lower portion in fluid communication with the bottom (Fig. 35 3224 3222 each in fluid comm with both said top and bottom of 32101), and the lower portion has a circular plate shape (since 3224 is circular, having diameter [194], its roof has a circular/annular plate shape).
 	Regarding claim 10, Buchberger teaches the gas supply assembly of claim 1, wherein the gas distribution plate comprises a metal material (since 32101 is part of 3210, it is entirely made of Al [0196]), and the shower head comprises a ceramic material (32102 includes 902’, which is SiC [0196]).
 	Regarding claim 16, Buchberger teaches a substrate processing apparatus comprising: a process chamber (Fig. 1, 32, the chamber 100 [0047]); a gas supply (gas supply Fig. 1) configured to supply a process gas to the process chamber (Fig. 1); a substrate support (105 [0047]) disposed in the process chamber to support a substrate (Fig. 1); and a gas supply assembly (see claim 1) disposed in the process chamber (Fig. 32 33) to distribute the process gas to an inner portion of the process chamber (Fig. 1, 32, 35), wherein the gas supply assembly includes: a gas introduction part connected to the gas supply; a gas distribution plate connected to the gas introduction part, the gas distribution plate comprising a plurality of through holes; and a shower head disposed under the gas distribution plate, the shower head comprising a plurality of distribution holes in fluid communication with the plurality of through holes, one through hole is in fluid communication with at least two distribution holes, and each of the plurality of 
 	Regarding claim 17, Buchberger teaches the substrate processing apparatus of claim 16, wherein the shower head comprises a first surface facing the gas distribution plate and a second surface opposite to the first surface (see claim 2), each of the plurality of distribution holes comprises a first cylinder and a second cylinder (equivalent to claim 2’s 1, 2nd portion, the entire hole is circular, having different diameters [0194]), the first cylinder is in fluid communication with the first surface and has the first diameter, and the second cylinder is in fluid communication with the second surface and has the second diameter, and the second diameter is greater than the first diameter (see claim 2).
 	Regarding claim 19, Buchberger teaches the substrate processing apparatus of claim 17, wherein each of the plurality of distribution holes is vertical to the first surface and the second surface (Fig. 35), and a height of the second cylinder is greater than a height of the first cylinder (Fig. 35 the wider cyl is taller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US 2009179085) in view of Nagakubo (US 20110024044).
 	Regarding claim 11, Carducci teaches in Fig. 1, 2a a gas supply assembly for a substrate processing apparatus, the gas supply assembly comprising: a gas introduction part (gas sources 202 204 and pipes 206, Fig. 2a [0027]); a gas distribution plate (first diffuser plate 214 [0027]) connected to the gas introduction part (Fig. 2a), the gas distribution plate comprising a metal material and a plurality of through holes ([0024] first diffuser plate is Al with through holes 246); and a shower head (second diffuser plate 216 [0027]) disposed under the gas distribution plate (Fig. 2a), the shower head comprising a 
	Regarding claim 14, Carducci in view of Nagakubo teaches the gas supply assembly of claim 11, wherein the gas distribution plate comprises a top connected to the gas introduction part (top of 214 fluidly connected to the pipe, Fig. 2A) and a bottom facing the shower head (bottom 214 faces 216), each of the plurality of through holes comprises an upper portion and a lower portion (238 240 [0028]), the upper portion in fluid communication with the top and the lower portion in fluid communication with the bottom (Fig. 2a), and the lower portion has a circular plate shape (the roof of circular passages 240 w diam E is flat circular).
 	Regarding claim 15, Carducci in view of Nagakubo teaches the gas supply assembly of claim 14, but does not teach wherein a diameter of a circumcircle of the regular triangle is 2.5 mm to 3.5 mm, a diameter of the circular plate shape is 4 mm to 5 mm, and a thickness of the circular plate shape is 0.05 mm to 0.2 mm, however Nagakubo recognizes in [0036] the dimensions of the circular plate diameter d2 thickness L3, the d2 directly links with diameter of circumcircle of the triangle of 184 because 184 must fit within 186/d2 equally spaced; these parameters affect gas conductance [0036]; one skilled in the art would notice these parameters to be result effective and hence optimizable MPEP 2144.05; it would be . 
Claim(s) 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 20050178748) in view of Carducci (US 2009179085).
 	Regarding claim 4, Buchberger teaches the gas supply assembly of claim 3, but does not teach wherein the stepped portion is provided closer to the first surface than the second surface, Carducci teaches in Fig. 2a the stepped portion of a stepped gas pasage is closer to the top of 214 than bottom, it would have been obvious to those skilled in the art at invention time to modify Buchberger with higher steps as an alternate passage arrangement that would achieve the predictable result of allowing gas to flow in a stepped channel passage as shown in the drawings, additionally per MPEP 2144.04 it has been held that rearrangement of parts and changes in proportion did not render the claims patentable.
 	Regarding claim 8, Buchberger teaches the gas supply assembly of claim 7, but does not teach wherein one through hole is in fluid communication with three distribution holes, and a diameter of a virtual circle connecting the three distribution holes is less than a diameter of the circular plate shape, Carducci teaches in Fig. 2 b one through hole 240/236/242 is in fluid communication with three distribution holes 244, and a diameter of a virtual circle connecting the three distribution holes is less than a diameter of the circular plate shape (a line/diameter connecting the inner surfaces of the two outer 244 spanning the inner is less than F/diam of circular annular plate cross section of 242 at the widest); it would be obvious to those skilled in the art at the time of the invention to modify Buchberger to allow equal/sufficient gas coverage to spread to all the holes [0029].
Claim(s) 5, 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 20050178748) in view of Nagakubo (US 20110024044) and Noorbaksh (US 6432259).
 	Regarding claim 5, Buchberger teaches the gas supply assembly of claim 2, but does not teach wherein, in each of the plurality of distribution holes, the first portion is vertical to the first surface, each of the plurality of distribution holes comprises a refractive portion bent at a position at which the first portion changes to the second portion, Nagakubo teaches in Fig. 6 the first portion is vertical to the first surface (lower portion is vertical to the top of 181), each of the plurality of distribution holes comprises a refractive 
 	Regarding claim 6, Buchberger in view of Nagakubo and Noorbaksh teaches the gas supply assembly of claim 5, wherein the refractive portion is provided closer to the first surface than the second surface (based on Nagakubo Fig. 6 the bent portion is closer to the top than bottom of the plate 181; additionally per MPEP 2144.04 it has been held that rearrangement of parts and changes in proportion did not render the claims patentable).
 	Regarding claim 20, Buchberger teaches the substrate processing apparatus of claim 16, wherein the shower head comprises a first surface facing the gas distribution plate and a second surface opposite to the first surface (see claim 2), each of the plurality of distribution holes comprises a first portion and a second portion, the first portion is in fluid communication with the first surface and has the first diameter, and the second portion is in fluid communication with the second surface and has the second diameter (see claim 2), the first portion is vertical to the first surface, each of the plurality of distribution holes comprises a refractive portion bent at a position at which the first portion changes to the second portion, and an inclination angle between the second portion and the second surface is an acute angle (see claim 5, via modification from Nagakubo and Noorbaksh).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 20050178748) in view of Carducci (US 2009179085) in view of Nagakubo (US 20110024044).
 	Regarding claim 9, Buchberger in view of Carducci teaches the gas supply assembly of claim 8, wherein each of the three distribution holes comprises: a first portion in fluid communication with the one through hole and having the first diameter; a second portion in fluid communication with the first portion and having the second diameter (see claim 2); but does not teach a refractive portion bent at a position at which the first portion changes to the second portion, Nagakubo teaches this aspect as discussed in . 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US 2009179085) in view of Nagakubo (US 20110024044) applied to claim 11 and further in view of Noorbaksh (US 6432259).
 	Regarding claim 12, Carducci in view of Nagakubo teaches the gas supply assembly of claim 11, wherein the shower head comprises a first surface facing the gas distribution plate and a second surface opposite to the first surface (Fig. 2a), each of the plurality of distribution holes comprises a first portion in fluid communication with the first surface to the refractive portion and a second portion providing fluid communication between the refractive portion and the second surface (see Nagakubo Fig. 6 a top half first portion allows flow with top of 181 and to bend and lower half portion flow form bend to bottom 181), the first portion is vertical to the first surface (since 1st portion is ½ 184 it includes a vertical part, Fig. 6), but does not teach an inclination angle between the second portion and the second surface is an acute angle, however Noorbaksh teaches this as discussed in claim 5 and it would have been obvious to those skilled in the art at invention time to modify Carducci for the same reasons disc in claim 5, and the refractive portion is provided closer to the first surface than the second surface (Nagakubo Fig. 6 the bend is closer to the top of 181).
 Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US 2009179085) in view of Nagakubo (US 20110024044) in view of Noorbaksh (US 6432259) applied to claim 12 and further in view of Buchberger (US 20050178748).
 	Regarding claim 13, Carducci in view of Nagakubo Noorbaksh, teaches the gas supply assembly of claim 12, wherein a diameter of the first portion is 0.5 mm or less (as discussed in claim 11 those holes based on Nagakubo, which uses 0.5mm [0029]), but does not teach a diameter of the second portion is 0.7 mm to 1.8 mm, Buchberger teaches in [0194] the diameter of the wide portion 3216 is 50mils or 1.27mm, it would be obvious to those skilled in the art at invention time to modify Carducci in order to allow smooth pressure drops [0194]. 
 	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 20050178748).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718